Holderman, J. This cause coming before the Court upon the joint stipulation of the parties and the Court being duly advised in the premises: Finds, that the Claimant’s property was damaged when an employee of the State of Illinois backed a snowplow into it. The amount of the damages was $320.58. This information was supported by a motorist’s report of Illinois vehicle accident, and several affidavits. Respondent concedes liability for the damage of this property to the extent agreed upon in the joint stipulation. Both parties agreed that the damage to the property was $320.58. Both parties agree that this award would constitute full and final satisfaction of the claim herein or any other claim arising out of the same occurrence. No other evidence oral or written was presented to the Court, and both parties waived briefs. While the Court is not necessarily bound by a stipulation such as this, it has no desire to interpose a controversy where none appears to exist. The stipulation submitted by the parties appears to have been entered into freely and fairly, and its contents appear to be reasonable. The Court, therefore, finds no reason not to accept it and follow its recommendations for an award in the amount of $320.58. It is hereby ordered, that the Claimant be awarded the amount of $320.58 in full and final satisfaction of the instant claim.